DETAILED ACTION
This Office Action is responsive to the amendment filed on 2/4/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
 


Claim Rejections - 35 USC § 103
Claims 1-8, 10, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al, WO2013/060741.
The rejection stands per the reasons outlined in the previous Action, incorporated herein by reference (for claims 1-8, 10, 12, 15-19).
Briefly, Wilson discloses a process for the preparation of block copolymers, wherein said process comprises a step of radical micellar polymerization wherein the following components are brought into contact in an aqueous medium: 1) hydrophilic monomers which are dissolved or dispersed in the aqueous phase, corresponding to the claimed hydrophilic monomers M1; 2) hydrophobic monomers which are dissolved in dispersed surfactant micelles, and dispersed surfactant micelles; 3) at least one radical polymerization initiator, corresponding to the claimed initiator; and 4) at least one radical polymerization control agent, corresponding to the claimed control agent.
Regarding the amendment to claim 1: Wilson teaches the use of monomers such as methyl acrylate (solubility about 600 ppm) as the hydrophobic monomer (¶0144), corresponding to claimed monomer M2.

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
Regarding the argument that Wilson does not teach the use of a monomer having the required solubility: A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As noted above, Wilson teaches the use of methyl acrylate, which is characterized by the required solubility property. Additionally, Wilson teaches the use of the same (meth)acrylate monomers as recited in the instant claims (see ¶0134 and instant claim 19). As the prior art teaches the use of the same monomers as used by applicant as monomer M2, it is reasonably expected that they will have the required solubility properties.
Regarding the argument that Wilson is silent regarding part of the hydrophobic monomer being in the aqueous phase during the polymerization process: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that part of the hydrophobic monomer is in the aqueous phase) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As amended, claim 1 merely states that hydrophobic monomer M2 has a solubility in the range of 500 to 20,000 ppm in the aqueous medium. A chemical compound’s solubility only refers to a property which is a measurement of that compound’s ability to dissolve in a specific solvent. The recitation of monomer M2’s solubility merely defines the amount of monomer M2 which is capable of being in the aqueous medium; however, it does not require that any portion of monomer M2 is present in the aqueous solvent. Further note that the claim states that hydrophobic monomer M2 is “at least partly present in the surfactant micelles”; the phrase “at least partly present” reads on processes 
Applicant’s arguments appear to suggest that the claimed invention yields unexpected results; citing alleged properties such as smaller block size and its ability to act as a rheology regulator however, no evidence has been cited to substantiate this allegation. "It is well settled that unexpected results must be established by factual evidence"; see In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 716.01(c)). Furthermore, the burden is on the applicant to explain the data being utilized as evidence of non-obviousness; see MPEP § 716.02(b). As no factual evidence has been cited, arguments that the claimed invention yields unexpected results are not persuasive and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765